DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on December 17, 2021 in which claims 1-4, 6, 8-11, 14-16, and 19 have been amended. Claims 1-20 are currently pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krinsky (US 2017/0180275) in view of Gavita et al. (US 2015/0049602).
Regarding claims 1, 14, Krinsky teaches a computer-implemented method comprising: by a user device, one or more key variables of an incoming wireless signal (i.e., the receiving terminal may receive packetized data from a transmitting terminal and may store the packetized data in the jitter buffer for decoding operations. The receiving terminal may dynamically adjust the size of the jitter buffer based on a variety 
Krinski does not specifically teach decreasing a streaming buffer allocation by a second buffer allocation when the predicted quality of service at the second time is above a second threshold level of service quality.
However, the preceding limitation is known in the art of communications. Gavita teaches the SCCS 40 in one or more embodiments is configured to send size reduction signaling to the device 12, after completing the burst transmission, so that the device 12 returns to operation with a nominal or default-sized buffer. Of course, different types of devices 12 may have different default and/or maximum buffer sizes, and the control signaling generated by the SCCS 40 for increasing or decreasing the operative buffer size in use at a given device 12 may be tailored to the buffer characteristics of that device 12, or devices 12 may be configured to adapt generic buffer size control commands to their particular buffer implementations ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented. The technique of Gavita within the system of Krinsky in order to dynamically control the buffer size in conjunction with a network entity.

Regarding claims 3, 16, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches accessing the prior device location data stored in the user device that includes at least a subsequent to the times of the locations in the prior device location data (i.e., the processor 124 may access a schedule in the memory 122 that includes locations and times of various meeting/activities of the user of the receiving terminal 120. Based on the locations/times in the schedule, the processor 124 may predict the future location/path of the receiving terminal 120. Additionally, a historical database may store information indicating "optimal" or preferred jitter buffer 
Regarding claims 4, 17, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches the key variables include download speed of the content to the user device and network latency of the wireless carrier network ([0009], [0020], [0022]).  
Regarding claims 5, 18, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches wherein the key variables are monitored over time on the user device ([0023]).  
Regarding claim 6, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches storing the content in the buffer cache; running an algorithm that inputs the key variables, data of the current quality of service, and the threshold level; and outputting a signal for the increasing of the buffer cache allocation of the buffer cache in accordance with the results of running the algorithm ([0032]-[0033]).  
Regarding claim 7, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches accessing, from memory in the user device, the prior device location data that includes prior locations of the user device and times that the user device was present at the locations (i.e., the processor 124 may predict a future location (or path of travel) of the receiving terminal 120 and dynamically adjust the size of the buffer 128 based on the predicted future location/path or based on predicted radio frequency conditions. According to one example, the predicted future location/path may be based on user input [0031]-[0032]).
.. The processor 124 may increase the size of the buffer 128 if the signal quality is below the signal quality threshold. For example, if the signal quality is below the signal quality threshold, data packets may arrive out of order due to network conditions. Thus, an increased amount of encoded data packets may need to be stored at the buffer 128 to increase the likelihood that an encoded data packet that arrived out of order is accessible to the decoder 127 when the decoder 127 attempts to retrieve the encoded data packet [0043]-[0044]).
Krinski does not specifically teach decreasing a streaming buffer allocation by a second buffer allocation when the predicted quality of service at the second time is above a second threshold level of service quality.
However, the preceding limitation is known in the art of communications. Gavita teaches the SCCS 40 in one or more embodiments is configured to send size reduction signaling to the device 12, after completing the burst transmission, so that the device 12 returns to operation with a nominal or default-sized buffer. Of course, different types of 
Regarding claim 9, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches wherein the instructions, if executed, cause the mobile device to perform at least one further operation comprising: when the predicted quality of service in the first future sector is below the threshold level of service quality and the current quality of service is above the threshold: buffering additional streaming data in the streaming buffer cache corresponding to the first buffer allocation before the mobile device enters the first future sector (i.e., a size of the buffer may be dynamically adjusted based on the dropped packet rate, based on the packet transmission latency, based on the signal quality, and based on the use application, at 206. For example, referring to FIG. 1, the processor 124 may increase (e.g., enlarge) the size of the buffer 128 if the dropped packet rate is greater than the dropped packet threshold… Increasing the size of the buffer 128 may enable additional encoded data packets to be stored at the buffer 128, which in turn, may decrease the likelihood of an unsuccessful attempt (e.g., which may decrease the dropped packet rate). The processor 124 may decrease the size of 
Regarding claim 10, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches accessing the prior device location data stored in the user device that includes at least a subsequent to the times of the locations in the prior device location data (i.e., the processor 124 may access a schedule in the memory 122 that includes locations and times of various meeting/activities of the user of the receiving terminal 120. Based on the locations/times in the schedule, the processor 124 may predict the future location/path of the receiving terminal 120. Additionally, a historical database may store information indicating "optimal" or preferred jitter buffer sizes for different locations (or predictive locations) based on content, end user devices, weather, seasonality, etc [0032]).
Regarding claim 11, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches storing the content in the buffer cache; running an algorithm that inputs the key variables, data of the current quality of service, and the threshold level; and outputting a signal for the increasing of the buffer cache allocation of the buffer cache in accordance with the results of running the algorithm ([0032]-[0033]).  
Regarding claim 12, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches the key variables include download speed of the content to the user device and network latency of the wireless carrier network ([0009], [0020], [0022]).  

Regarding claim 19, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches storing further executable instructions that, if executed by the one or more computing devices, cause the one or more computing devices to perform further operations comprising: storing the content in the buffer cache (i.e., storing data packets in a buffer at a receiving terminal.., determining a dropped packet rate at the receiving terminal, a signal quality at the receiving terminal, and a use application at the receiving terminal [0012], [0040], [0041]); running an algorithm that inputs the key variables, data of the current quality of service, and the threshold level (i.e., the predicted future location/path may be based on user input. [0032], [0038]); and outputting a signal for the increasing of the buffer cache allocation of the buffer cache in accordance with the results of running the algorithm (i.e., Dropouts may be dynamically reduced by increasing the size of the buffer 128 in areas resulting in a relatively high end-to-end latency. The system 100 may also reduce (e.g., improve) latency by decreasing the size of the buffer 128 to the extent possible without having a substantial impact on communication quality [0032]-[0034]).
Regarding claim 20, Krinsky in view of Gavita teaches all the limitations above. Krinsky further teaches storing further executable instructions that, if executed by the one or more computing devices, cause the one or more computing devices further to perform at least one further operation comprising: accessing, from memory in the user device, the prior device location data that includes prior locations of the user device and .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,448,283 in view of Krinsky US 2017/0180275.
Regarding claim 1, US Pat. 10,448,283 teaches a computer-implemented method, comprising: predicting, at the user device, a first and second future sectors into which the user device will enter at a first and second time, respectively, andbased at least in part on prior device location data (claim 1: predicting a future sector that the device will travel through based at least in part on the prior device location data); determining, at the user device, a predicted quality of service of wireless communication using the user device over a wireless carrier network in each of predicted first and 
The US patent(283) does not specifically disclose monitoring, by a user device, one or more key variables of an incoming wireless signal.
However, the preceding limitation is known in the art of communications. Krinsky teaches the receiving terminal may receive packetized data from a transmitting terminal and may store the packetized data in the jitter buffer for decoding operations ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of 
Regarding claim 2, US pat(283) in view of Krinsky teaches all the limitations above. US Pat(283) further teaches  The computer-implemented method of claim 1, wherein the computer-implemented method further comprises: when the predicted quality of service in the first future sector is below the threshold level of service quality and the current quality of service is above the threshold: storing additional content in the buffer cache corresponding to the first buffer cache allocation before the user device enters the first future sector (claim 2:The computer-implemented method of claim 1, wherein when the predicted quality of service of the wireless communication in the future sector is below the first threshold level of service quality and the existing quality of service is above the first threshold level of service quality, the computer-implemented method further comprises: buffering additional streaming data of the streaming content into the additional buffer allocation; and wirelessly streaming the additional streaming data from a wireless carrier network to the device before the device enters the future sector).
Regarding claim 3, US pat(283) in view of Krinsky teaches all the limitations above. US Pat(283) further teaches accessing the prior device location data stored in the user device that includes at least a subsequent location at the second time wherein the second time is subsequent to the times of the locations in the prior device location data (claim 7).

Regarding claim 7, US pat(283) in view of Krinsky teaches all the limitations above. US Pat(283) further teaches accessing, from memory in the user device, the prior device location data that includes prior locations of the user device and times that the user device was present at the locations (claim 1: accessing prior device location data including locations of a device and times that the device was at the locations).
Regarding claim 8, US Pat(283) teaches  A mobile device including: a cellular data communication interface including an antenna to facilitate cellular communication with a wireless carrier network (claim 10: A mobile device including: a cellular data communication interface including an antenna to facilitate cellular communication with a wireless carrier network); processing logic coupled to the cellular data communication interface (claim 10: processing logic coupled to the cellular data communication interface); and memory coupled to the processing logic, wherein the memory includes instructions that, if executed, cause the mobile device to perform operations comprising: accessing, from storage in the mobile device, prior device location data that includes locations of the mobile device and times that the mobile device was present at the locations (claim 10: and a memory coupled to the processing logic, wherein the memory includes instructions that, when executed, cause the mobile device to perform operations comprising: accessing prior device location data that includes locations of 
Regarding claim 9, US pat(283) in view of Krinsky teaches all the limitations above. US Pat(283) further teaches wherein the instructions, if executed, cause the mobile device to perform at least one further operation comprising: when the predicted quality of service in the first future sector is below the threshold level of service quality and the current quality of service is above the threshold: buffering additional streaming data in the streaming buffer cache corresponding to the first buffer allocation before the mobile device enters the first future sector (claim 12: wherein when the predicted quality of service of the wireless communication in the future sector is below the first threshold level of service quality and the existing quality of service is above the first threshold level, the memory includes further instructions that, when executed, cause the mobile device to perform further operations comprising: receiving additional streaming data of streaming content into the additional buffer allocation of the streaming buffer, wherein the additional streaming data is received from a wireless carrier network). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 4-6 from a combination of US Pat. and Krinsky.
Regarding claim 10, US pat(283) in view of Krinsky teaches all the limitations above. US Pat(283) further teaches wherein the instructions, if executed, cause the mobile device to perform further operations comprising: accessing additional device 
Regarding claims 11-13, US Pat(283) in view of Krinsky teaches all the limitations above. The claims could have been derived by one of ordinary skill in the art from Krinsky’s reference ([0009], [0023], [0032]-[0034]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claims 4-6 from a combination of US Pat. and Krinsky.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JEAN A GELIN/Primary Examiner, Art Unit 2643